                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION


KEVIN D. CLANTON,                                    )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 4:17-CV-79-BO
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff's application for attorney fees is
APPROVED in the amount of $4,473.00.


This Judgment Filed and Entered on October 23, 2018, and Copies To:
Michael W. Bertics                            (via CM/ECF electronic notification)
Lisa M. Rayo                                  (via CM/ECF electronic notification)
Cassia W. Parson                              (via CM/ECF electronic notification)
Amanda B. Gilman                              (via CM/ECF electronic notification)


DATE:                                        PETER A. MOORE, JR., CLERK
October 23, 2018                             (By) /s/ Nicole Sellers
                                              Deputy Clerk
